The opinion of the court was delivered by
Bennett, J.
We do not see how the plaintiff can get along with his case. The confession of judgment operated as a merger of his original cause of action, which was made the ground of this suit; and the agreement of the parties at the time, that this suit should go on for the purpose of charging the trustees, and perfecting a judgment against them, cannot arrest the merger and neither can the defendants be estopped from using the merger as a defense to the original cause of action.
The statute passed last fall cannot reach this case. This judgment-was rendered at the March Term of the county court, 1855; and the exceptions pending, at the time of the passage of the act, were but in the nature'of a writ of error, to reverse that judgment.
Judgment affirmed with costs.